Exhibit 10.1


PERFORMANCE STOCK AGREEMENT
THIS PERFORMANCE STOCK AGREEMENT (the “Award Agreement”), dated as of
____________(the “Award Date”), is made by and between Integra LifeSciences
Holdings Corporation, a Delaware corporation (the “Company”), and
______________, an employee of the Company (or one or more of its Related
Corporations or Affiliates), hereinafter referred to as the “Participant.”
WHEREAS, the Company has determined to grant to the Participant an award of
Performance Stock (as defined below), on the terms set forth herein, under the
Integra LifeSciences Holdings Corporation Fourth Amended and Restated 2003
Equity Incentive Plan, as amended (the “Plan”), the terms of which are hereby
incorporated by reference and made part of this Award Agreement.
NOW, THEREFORE, in consideration of the various covenants herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS


Capitalized terms not otherwise defined below shall have the meaning set forth
in the Plan. The masculine pronoun shall include the feminine and neuter, and
the singular the plural, where the context so indicates.


Section 1.1    Annual Organic Revenue. “Annual Organic Revenue” shall mean the
Company’s gross revenue with respect to an applicable fiscal year excluding the
effects of currency exchange rates, acquired revenues, product discontinuances
and divestitures.
Section 1.2    Catch-Up Performance Goal. “Catch-Up Performance Goal” shall mean
the specific goal determined by the Committee, as specified in Exhibit A.
Section 1.3    Catch-Up Shares. “Catch-Up Shares” shall have the meaning as
specified in Exhibit A.
Section 1.4    Change in Control. “Change in Control” shall have the meaning set
forth in the Plan.
Section 1.5    Chief Human Resources Officer. “Chief Human Resources Officer”
shall mean the Chief Human Resources Officer of the Company.
Section 1.6    Good Reason. “Good Reason” shall have the meaning set forth in
the Plan.





--------------------------------------------------------------------------------

Exhibit 10.1


Section 1.7    Performance Goals. “Performance Goals” shall mean the specific
goal or goals determined by the Committee, as specified in Exhibit A, including
(if applicable) the Catch-Up Performance Goal.
Section 1.8    Performance Period. “Performance Period” shall mean the period or
periods of time that the Performance Goals must be met, as specified in Exhibit
A.
Section 1.9    Performance-Vest. “Performance-Vest” shall mean that, with
respect to a share of Performance Stock, the applicable Performance Goal has
been achieved.
Section 1.10    Performance Vesting Percentage. “Performance Vesting Percentage”
shall mean the percentage determined in accordance with Exhibit A attached
hereto, which is a function of whether and to what extent the Performance Goals
are achieved during the Performance Period.
Section 1.11    Qualifying Termination. “Qualifying Termination” shall mean a
Termination of Service by the Company without Cause or by the Participant for
Good Reason.
Section 1.12    Rule 16b-3. “Rule 16b-3” shall mean that certain Rule 16b-3
under the Exchange Act, as such Rule may be amended from time to time.
Section 1.13    Termination of Service. “Termination of Service” shall mean the
time when the Participant ceases to provide services to the Company and its
Related Corporations and Affiliates as an employee or Associate for any reason
with or without Cause, including, but not by way of limitation, a termination by
resignation, discharge, death, or Disability. A Termination of Service shall not
include a termination where the Participant is simultaneously reemployed by, or
remains employed by, or continues to provide services to, the Company and/or one
or more of its Related Corporations and Affiliates or a successor entity
thereto.
Section 1.14    Vest or Vested. “Vest” or “Vested” shall mean that, with respect
to a share of Performance Stock, both (i) such share of Performance Stock has
Performance-Vested and (ii) the continued service condition has been satisfied.
ARTICLE II
AWARD OF PERFORMANCE STOCK
Section 2.1    Award of Shares of Performance Stock. Effective as of the Award
Date, the Company grants to the Participant an award of _______________target
shares of Performance Stock (the “Target Performance Shares”). Each share of
Performance Stock represents the Participant’s right to receive one Share under
this Award Agreement if the Performance Goals are met during the Performance
Period and the vesting conditions set forth herein are satisfied.


2



--------------------------------------------------------------------------------

Exhibit 10.1


Section 2.2    Forfeiture. Shares of Performance Stock shall be subject to
forfeiture as provided in Section 3.2 below.
Section 2.3    Dividend Equivalents. The Participant shall be entitled to
receive, with respect to each outstanding Vested but unissued share of
Performance Stock, dividend equivalent amounts equal to the regular quarterly
cash dividend paid or made with respect to the Shares underlying such Vested but
unissued shares of Performance Stock (to the extent regular quarterly cash
dividends are paid). Such dividend equivalent amounts shall be aggregated and
paid to the Participant within thirty (30) days following the date on which the
Shares underlying the Vested shares of Performance Stock are issued to the
Participant, but in no event later than December 31 of the year in which the
Shares underlying the Vested shares of Performance Stock are issued to the
Participant. Notwithstanding the foregoing, if a “Change in Control” occurs
prior to the date on which such dividend equivalent amounts are paid, such
dividend equivalent amounts shall be paid to the Participant on the date of the
Change in Control; provided, however, that such payment shall only occur if the
Change in Control meets the requirements of Section 409A(a)(2)(A)(v) of the
Internal Revenue Code of 1986, as amended (the “Code”) and its corresponding
regulations. For the avoidance of doubt, such dividend equivalent amounts shall
only be paid to the extent that the shares of Performance Stock are Vested as of
the applicable dividend payment date, and the Participant shall not be entitled
to receive any dividend equivalent amounts with respect to shares of Performance
Stock that have not Vested as of such dividend payment date. The dividend
equivalents and any amounts that may become payable in respect thereof shall be
treated separately from the shares of Performance Stock and the rights arising
in connection therewith for purposes of the designation of time and form of
payments required by Code Section 409A.
Section 2.4    Voting Rights. The Participant shall not have any voting rights
in respect of the shares of Performance Stock and any Shares underlying the
shares of Performance Stock unless and until such Shares shall have been issued
by the Company and the Participant becomes the holder of record of such Shares
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).
ARTICLE III.
RESTRICTIONS
Section 3.1    Vesting.
(a)    Subject to paragraph (b) below and Sections 3.2 and 3.5 below, shares of
Performance Stock shall Vest in cumulative installments as follows:
(i)    With respect to fiscal year 2018, a number of shares of Performance Stock
equal to the product of (x) thirty-three percent (33%) of the Target Performance
Shares, multiplied by (y) the applicable Performance Vesting Percentage
determined in


3



--------------------------------------------------------------------------------

Exhibit 10.1


accordance with Exhibit A attached hereto, shall Vest on the first anniversary
of the Award Date;
(ii)    With respect to fiscal year 2019, a number of shares of Performance
Stock equal to the product of (x) thirty-three percent (33%) of the Target
Performance Shares, multiplied by (y) the applicable Performance Vesting
Percentage determined in accordance with Exhibit A attached hereto, shall Vest
on the second anniversary of the Award Date; and
(iii)    With respect to fiscal year 2020, a number of shares of Performance
Stock equal to the product of (x) thirty-four percent (34%) of the Target
Performance Shares, multiplied by (y) the applicable Performance Vesting
Percentage determined in accordance with Exhibit A attached hereto, shall Vest
on the third anniversary of the Award Date.
(b)    Subject to Sections 3.2 and 3.5 below, in the event that the Company
achieves the Catch-Up Performance Goal with respect to the Performance Period,
then any Catch-Up Shares shall Vest on the third anniversary of the Award Date.


Section 3.2    Effect of Termination of Service; Forfeiture.
(a)    In the event the Participant incurs, prior to or on the last day of the
Performance Period, a Termination of Service by reason of the Participant’s
Disability or death, any shares of Performance Stock which have not Vested in
accordance with Section 3.1 above on or prior to such Termination of Service
shall remain outstanding and eligible to Vest in accordance with Section 3.1
above and Section 3.5 below based on the Company’s achievement of the
Performance Goals during the Performance Period.


(b)    Immediately upon the Participant’s Termination of Service that is not
either (i) a Qualifying Termination within twelve (12) months following the date
of a Change in Control (and prior to or on the last day of the Performance
Period) or (ii) a Termination of Service by reason of the Participant’s
Disability or death, the Participant shall automatically and without further
action forfeit all shares of Performance Stock (and all dividend equivalent
rights with respect to such shares of Performance Stock) which have not Vested
in accordance with Section 3.1 above or Section 3.5 below on or prior to such
Termination of Service, and the Participant shall have no further right to or
interest in or with respect to such shares of Performance Stock (or such
dividend equivalents).


4



--------------------------------------------------------------------------------

Exhibit 10.1




(c)    Any shares of Performance Stock that do not Performance-Vest in
connection with a Change in Control pursuant to Sections 3.5(a) and 3.5(b) below
(and all dividend equivalent rights with respect to such shares of Performance
Stock) shall thereupon automatically be forfeited as of such Change in Control,
and the Participant shall have no further right to or interest in or with
respect to such shares of Performance Stock (or such dividend equivalents).


(d)    Any shares of Performance Stock that fail to vest as of the third
anniversary of the Award Date (and all dividend equivalent rights with respect
to such Performance Stock) shall automatically and without further action be
cancelled and forfeited, and the Participant shall have no further right to or
interest in or with respect to such unvested shares of Performance Stock (or
such dividend equivalents).






Section 3.3    Issuance of Shares.
(a)    Subject to a determination of the Committee as to whether and to what
extent the applicable Performance Goals have been met, Shares represented by
shares of Performance Stock which Vest pursuant to Section 3.1 above or Section
3.5 below shall be issued to the Participant or his or her legal representative
on or within five (5) business days following the date on which such shares of
Performance Stock Vest pursuant to Section 3.1 above or Section 3.5 below (but
in no event later than December 31 of the applicable year in which such shares
of Performance Stock Vest).


(b)    All Shares issued hereunder shall be issued in certificated form or shall
be recorded with the Company’s transfer agent. All such Shares shall be issued
free from any restrictions; provided, however, that such Shares shall be subject
to any restrictions and conditions as may be required pursuant to Section 4.6
below and those that the Company imposes on its employees in general with
respect to selling its Shares. Notwithstanding the foregoing, the Company shall
not be required to issue or record such Shares in the name of the Participant or
his or her legal representative unless the Participant or his or her legal
representative shall have satisfied the full amount of all federal, state and
local withholding or


5



--------------------------------------------------------------------------------

Exhibit 10.1


other employment taxes applicable to the taxable income of the Participant
resulting from the vesting of the shares of Performance Stock and issuance of
the Shares as provided in this Award Agreement (including, without limitation,
in the manner set forth in Section 4.3 below).


Section 3.4    Clawback. Notwithstanding anything contained in the Plan or the
Award Agreement to the contrary, the shares of Performance Stock, and any
related payments, shall be subject to the provisions of any clawback, repayment
or recapture policy implemented by the Company, including any such policy
adopted to comply with applicable law (including without limitation the
Dodd-Frank Wall Street Reform and Consumer Protection Act) or securities
exchange listing standards and any rules or regulations promulgated thereunder,
to the extent set forth in such policy and/or in any notice or agreement
relating to the shares of Performance Stock under the Plan.
Section 3.5    Change in Control. In the event that a Change in Control occurs
during the Performance Period:
(a)    A number of shares of Performance Stock shall Performance-Vest equal to a
number determined at the greater of (i) the achievement of the “Target Level”
Performance Vesting Percentage with respect to the fiscal year in which the
Change in Control occurs, as specified in Exhibit A attached hereto and (ii) the
Company’s actual achievement of the Performance Goal for such year through the
Change in Control. Subject to Sections 3.5(d) and (e) below, such
Performance-Vested shares of Performance Stock shall remain outstanding and
eligible to Vest on the anniversary of the Award Date immediately following the
Change in Control, subject to the Participant’s continuous service.
(b)    In addition, and subject to Sections 3.5(d) and (e) below, a number of
shares of Performance Stock shall Performance-Vest equal to the number of shares
of Performance Stock that could vest with respect to each fiscal year of the
Performance Period following the fiscal year in which the Change in Control
occurs (if any) based on the achievement of the “Target Level” Performance
Vesting Percentage with respect to each such year, as specified in Exhibit A,
and shall remain outstanding and eligible to Vest on the date(s) outlined in
Section 3.1(a)(ii) and/or (iii) (excluding any Catch-Up Shares which are
forfeited in the event of a Change in Control), subject to the Participant’s
continued service.
(c)    In addition, if the Change in Control occurs following the completion of
a fiscal year in the Performance Period but prior to the date on which shares of
Performance Stock with respect to such year become Vested pursuant to Section
3.1(a) above, then such shares of Performance Stock shall Vest as of immediately
prior to the Change in Control in a number determined in accordance with Section
3.1(a) above.


6



--------------------------------------------------------------------------------

Exhibit 10.1


(d)    If the Participant incurred a Termination of Service by reason of the
Participant’s Disability or death, in either case, prior to the Change in
Control date, then any shares of Performance Stock that Performance-Vest in
accordance with Sections 3.5(a) and (b) above shall Vest as of immediately prior
to the Change in Control.
(e)     Notwithstanding Sections 3.5(a) and 3.5(b) above, if the Participant
incurs (1) a Qualifying Termination on or within twelve (12) months following
the date of a Change in Control and prior to or on the last day of the
Performance Period, or (2) a Termination of Service by reason of the
Participant’s Disability or death on or following a Change in Control and prior
to or on the last day of the Performance Period, then in either case any
Performance-Vested shares of Performance Stock that are then-outstanding and
have not yet Vested shall Vest in full upon such Termination of Service.
ARTICLE IV.
MISCELLANEOUS
Section 4.1    No Additional Rights. Nothing in this Award Agreement or in the
Plan shall confer upon any person any right to a position as an Associate or
continued employment by the Company or any of its Related Corporations or
Affiliates or affect in any way the right of any of the foregoing to terminate
the services of an individual at any time.
Section 4.2    Anti-Assignment. The Participant shall have no right to sell,
assign, transfer, pledge, or otherwise encumber or dispose of the Participant’s
award of shares of Performance Stock.
Section 4.3    Tax Withholding. In satisfaction of all applicable requirements
with respect to amounts required by federal, state or local tax law to be
withheld with respect to the vesting, distribution or payment of the shares of
Performance Stock, the Company shall withhold Shares otherwise issuable upon
such distribution or payment of the shares of Performance Stock having a Fair
Market Value equal to the sums required to be withheld. Subject to the following
sentence, the number of Shares which shall be so withheld in order to satisfy
the Participant’s federal, state and local withholding tax liabilities with
respect to the vesting of the shares of Performance Stock or issuance of Shares
in payment of the shares of Performance Stock shall be limited to the number of
Shares which have a Fair Market Value on the date of issuance equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state and local tax purposes that are applicable to, and
required in connection with, all or a portion of such supplemental taxable
income. In the event that the number of Shares having a Fair Market Value equal
to the sums required to be withheld is not a whole number of Shares, the number
of Shares so withheld shall be rounded up to the nearest whole share.


7



--------------------------------------------------------------------------------

Exhibit 10.1


Section 4.4    Notices. Any notice to be given under the terms of this Award
Agreement to the Company shall be addressed to the Company in care of its Chief
Human Resources Officer, and any notice to be given to the Participant shall be
addressed to the Participant at his or her address of record maintained by the
Human Resources Department. By a notice given pursuant to this Section 4.4,
either party may hereafter designate a different address for notices to be given
to it or him. Any notice which is required to be given to the Participant shall,
if the Participant is then deceased, be given to the Participant’s personal
representative if such representative has previously informed the Company of his
or her status and address by written notice under this Section 4.4. Any notice
shall have been deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.
Section 4.5    Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Award
Agreement.
Section 4.6    Conformity to Securities Laws. This Award Agreement is intended
to conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, including, without limitation,
Rule 16b-3. Notwithstanding anything herein to the contrary, this Award
Agreement shall be administered, and the shares of Performance Stock shall be
issued, only in such a manner as to conform to such laws, rules and regulations.
To the extent permitted by applicable law, this Award Agreement and the shares
of Performance Stock issued hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.
Section 4.7    Amendment. This Award Agreement may be amended only by a writing
executed by the parties hereto which specifically states that it is amending
this Award Agreement.
Section 4.8    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Award Agreement regardless of the law that might be applied under
principles of conflicts of laws.
Section 4.9    Section 409A. This Award Agreement shall be interpreted in
accordance with the requirements of Section 409A of the Code. Notwithstanding
any provision in this Award Agreement to the contrary, if a payment is deemed to
be deferred compensation subject to the requirements of Section 409A of the
Code, such payment may only be made under this Award Agreement upon an event and
in a manner permitted by Section 409A of the Code. If a payment is not made by
the designated payment date under this Award Agreement, the payment shall be
made by December 31 of the calendar year in which the designated date occurs. In
no event may the Participant, directly or indirectly, designate the calendar
year of payment. A


8



--------------------------------------------------------------------------------

Exhibit 10.1


termination of service shall not be deemed to have occurred for purposes of any
provision of this Award Agreement providing for the payment of any amounts or
benefits upon or following a termination of service that are considered
“nonqualified deferred compensation” under Section 409A of the Code unless such
termination is also a “separation from service” within the meaning of Section
409A of the Code and, for purposes of any such provision of this award
Agreement, references to a “termination,” “Termination of Service” or like terms
shall mean “separation from service.” Notwithstanding anything to the contrary
in this Award Agreement, no amounts payable to the Participant under this Award
Agreement shall be paid to the Participant prior to the expiration of the
6-month period following the Participant’s “separation from service” if the
Company determines that paying such amounts at the time or times indicated in
this Award Agreement would be a prohibited distribution under Section
409A(a)(2)(b)(i) of the Code. If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first day following the end of such
6-month period, the Company shall pay the Participant a lump-sum amount equal to
the cumulative amount that would have otherwise been payable to the Participant
during such 6-month period.
Section 4.10    Electronic Delivery and Acceptance. Participant hereby consents
to receive the Notice of Grant of Award and Award Agreement and any other
documents related to this award or future awards by electronic delivery and to
accept this or future awards through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company
Participant acknowledges that he/she has read, understand and agrees to the
terms of the Notice of Grant of Award and Award Agreement. By clicking the
“ACCEPT” button on E*TRADE’s on-line grant agreement response page, it will act
as Participant’s electronic signature to these documents and will result in a
contract between Integra LifeSciences Holdings Corporation and the Participant
with respect to the award.


[Signature page follows]



    
















9



--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have executed this Performance Stock
Agreement as of the date first above written.


 
INTEGRA LIFESCIENCES
HOLDINGS CORPORATION




                     By___________________
                     Name: Peter Arduini
                     Title President & CEO


                     
                     PARTICIPANT


                     _____________________
 
 















--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT A
PERFORMANCE GOALS AND PERFORMANCE PERIOD
Capitalized terms shall have the meaning set forth in Performance Stock
Agreement.
The “Performance Period” shall be the three-year period beginning January 1,
2018 and ending December 31, 2020.
The “Catch-Up Performance Goal” shall mean that the Company achieves, as of the
end of the Performance Period (but not due to a Change in Control), an average
3-year Annual Organic Revenue growth rate of at least 5.0%.
With respect to each fiscal year in the Performance Period, the “Performance
Goal” is that the Company achieves a Threshold Level or higher level of growth
in Annual Organic Revenue over the immediately preceding fiscal year, as set
forth in the table below. A number of shares of Performance Stock will
Performance-Vest in accordance with Section 3.1 of the Performance Stock
Agreement based on the percentage growth in Annual Organic Revenue over the
immediately preceding fiscal year:
 
 
Growth in Annual Organic Revenue over the Prior Fiscal Year (%)
Performance Vesting Percentage
 
 
 
 
 
 
< 2%


0
%
“Threshold Level”
 
2
%
50
%
“Target Level”
 
5
%
100
%
“Maximum Level”
 
> 7%


150
%
 
 
 
 

In the event that the growth in Annual Organic Revenue over the immediately
preceding fiscal year falls between the “Threshold Level” and the “Target
Level,” then the Performance Vesting Percentage shall be determined by
extrapolating between the “Threshold Level,” anchor points of 3% Annual Organic
Revenue growth (with a 70% Performance Vesting Percentage) and 4% Annual Organic
Revenue growth (with an 85% Performance Vesting Percentage), and the “Target
Level.” In the event that the growth in Annual Organic Revenue over the
immediately preceding fiscal year falls between the “Target Level” and the
“Maximum Level,” then the Performance Vesting Percentage shall be determined by
means of linear interpolation between the “Target Level,” an anchor point of 6%
Annual Organic Revenue growth (with a 125% Performance Vesting Percentage), and
the “Maximum Level.”
Notwithstanding the forgoing, in the event that (i) a Change in Control does not
occur during the Performance Period, (ii) the Performance Goal with respect to a
given fiscal year in the Performance Period is not achieved at the applicable
Target Level or higher, and (iii) the Catch-Up Performance Goal is achieved,
then a number of shares of Performance Stock equal to the difference between


A-0



--------------------------------------------------------------------------------

Exhibit 10.1


(x) the number of shares of Performance Stock which would have Vested in the
event that the Performance Goal had been achieved at the Target Level with
respect to such fiscal year and (y) the number of shares of Performance Stock
which actually became Vested based on the applicable Performance Vesting
Percentage for such fiscal year, shall become Vested in accordance with Section
3.1(b) of the Performance Stock Agreement (such number of shares, the “Catch-Up
Shares”).


A-1

